DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kurt S. Prange (USPTO Registration No. 75,173) on 01/15/2021.
The application has been amended as follow:
1. (Currently Amended) A display device, comprising: 
a substrate including a display area and a non-display area;
a pixel area in the display area, the pixel area divided into a plurality of first pixel columns including first pixels and second pixels, and a plurality of second pixel columns including third pixels, the third pixels being of a same third color only, and the first and second pixels being of first and/or second colors that are different from the third color;
first data lines respectively coupled to the first pixel columns; and 
second data lines respectively coupled to the second pixel columns,
wherein a swing width of a data voltage sent by a data drive unit corresponding to the first and/or second colors is greater than a swing width of a data voltage sent by the data drive unit corresponding to the third color, and
.
Reasons for Allowance
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the pixel area divided into a plurality of first pixel columns including first pixels and second pixels, and a plurality of second pixel columns including third pixels, the third pixels being of a same third color only, and the first and second pixels being of first and/or second colors that are different from the third color” in combination with the other elements of the claim.  
Regarding independent claim 3: the prior art didn’t suggest or teach the claimed invention with “a width of the first data is greater than a width of the second data line.” in combination with the other elements of the claim.
Regarding independent claim 5: the prior art didn’t suggest or teach the claimed invention with “portions of each of the data lines are coupled to each other through at least one contact hole; and
the portions of the first data line are coupled to each other through a smaller number of contact holes than are the portions of the second data line.” in combination with the other elements of the claim.  
Dependent claims 2, 4 and 6-32 are allowed by virtue of their dependency. 
The closest prior art Jang (US 2015/0241501 A1; hereinafter ‘Jang’), CHO (US 2015/0015553 A1; hereinafter ‘Cho’), Kim (US 2012/0169578 A1; hereinafter ‘Kim’), Kwak (US 2014/0240521 A1; hereinafter ‘Kwak’), and Jung (US 2014/0117320 A1; hereinafter ‘Jung’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815